Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-33 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group III, claims 27-33 in the reply filed on December 14, 2021 is acknowledged. Applicant has cancelled all other claims from Group I and Group II that were included in the Restriction Requirement.
Claims 27-33 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This Application claims benefit to U.S. Provisional Application No. 62/797,124 filed January 25, 2018, U.S. Provisional Application No. 62/896,762 filed September 6, 2019 and U.S. Provisional Application No. 62/916,764 filed October 17, 2019. 
Claims 28, 31 and 32 are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “altered rheological structure comprises an increase in the storage modulus (G’) and the loss modulus (G”) and adjuvant added is sufficient to provide a drip resistance and/or rain-fastness in foliar applications”:  U.S. Provisional Application No. 62/797,124. The effective filing date of claims 28, 31 and 32 is January 24, 2020.
Claims 27-33 are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “adding to  fertilizer or a high ionic strength solution an adjuvant composition”: U.S. Provisional Application No. 62/916,764.
However, claims 27-33 are granted priority to U.S. Provisional Application No. 62/896,762.  The effective filing date of claims 27-33 of the instant application is September 6, 2019.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed April 24, 2020, September 4, 2020, July 6, 2021, November 11, 2021 and February 18, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-30 of copending Application No. 16/751,423 (‘423). Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is drawn to a method of adding to a fertilizer an adjuvant composition comprising a microfibrillated cellulose; a surfactant or dispersant; and a liquid carrier, wherein the adjuvant composition is formed by subjecting the microfibrillated cellulose, the surfactant or dispersant, and the liquid carrier to shear conditions. Copending Application No. ‘423 does not specifically recite the adjuvant composition is formed by subjecting the microfibrillated cellulose, the surfactant, and the liquid carrier to shear conditions sufficient to alter the rheological structure of commercial MFC, wherein an amount of adjuvant is sufficient to provide a target viscosity to the agrochemical formulation. However, it would have been obvious to one of ordinary skill in the art that if the microfibrillated cellulose is processed using high shear conditions it will alter the rheological structure of commercial MFC and provide a target viscosity to the agrochemical formulation, with a reasonable 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the agrochemical formulation” in line 11. The use of the article “the” before “agrochemical formulation” indicates that there is “a agrochemical formulation” recited earlier in the claim. However, there is no recitation of “an agrochemical formulation”. Claims 28-33 are dependent from claim 27 and are also rejected for lack of antecedent basis.
Claim 30 recites the limitation "adjuvant added is sufficient to suspend a particulate form of an agricultural agent" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 is dependent from claim 27, which does not recite an agricultural agent. Claim 27 is directed to adding to a fertilizer 
The term "desired" in line 3 of claim 30 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “desired” in claim 30 renders the crop indefinite. A “desired” crop for one person skilled in the art may not be the “desired” crop for another person skilled in the art. Correction is required.
The term "sufficient" in claims 27 and 31 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “sufficient” in claim 27 renders the shear conditions indefinite. The term “sufficient” in claim 31 renders drip resistance and/or rain-fastness in foliar applications indefinite. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to what limits “sufficient” sets in determining the shear condition and drip resistance and/or rain-fastness in foliar applications. Applicant should define within the metes and bounds of the “sufficient” shear conditions quantitatively within claim 27, to overcome the rejection. Applicant should also define the amount of adjuvant needed to provide drip resistance and/or rain-fastness in foliar applications, quantitatively, within claim 31, to overcome the rejection. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg Read et al. (US 2017/0273298) in view of Holtan et al. (US 2017/0121908). Rosenberg Read et al. is cited by Applicant on the IDS dated 11/11/2021. Holtan et al. cited by Applicant on the IDS dated 9/4/2020.
Applicant’s Invention
Applicant claims a method comprising: adding to a fertilizer or a high ionic strength solution an adjuvant composition comprising: a microfibrillated cellulose; a surfactant or dispersant; and a liquid carrier; wherein the adjuvant composition is 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claim 27, Rosenberg Read et al. teach a method of preparing a pesticide composition comprising mixing at least one pesticide, at least one surfactant, and at least one microfibrillated cellulose (page 6, claim 14). Rosenberg Read et al. teach the at least one surfactant also contains mixtures of different surfactants and/or mixtures of surfactants with other adjuvants (page 3, paragraph 60). Rosenberg Read et al. teach the adjuvant composition containing MFC and at least one surfactant can either be included in the pesticide formulation or added to the tank-mix by the farmer (page 3, paragraph 63). Rosenberg Read et al. teach the term pesticide refers to at least one active compound is preferably a herbicide (page 3, paragraph 46). 
Regarding claims 31 and 32, Rosenberg Read et al. teach the term “adjuvant” is a substance without significant pesticide properties that improve rainfastness (claim 31) and make-up of the drop deposit (claim 32).
Regarding claim 30, Rosenberg Read et al. teach when MFC, as an adjuvant in a pesticide composition, is combined with a surfactant in said pesticide composition, the efficiency of the pesticide is enhanced compared to using only a surfactant as an adjuvant. It has been surprisingly found that by combining MFC an surfactants, 
Rosenberg Read et al. teach it was found that MFC enhances the activity of the herbicide, Glyphosate, in combination with sucrose laurate, ethoxylated fatty alcohol, and polygycerol based surfactants. MFC enhances the uptake of Glyphosate into the plant leaves of plants that have leaf cuticles that are very difficult for glyphosate to penetrate (page 4, paragraph 66). 
Rosenberg Read et al. teach the amount of the surfactant is from 0.005% to 2% (page 6, claim 10).
Rosenberg Read et al. teach the amount of the microfibrillated cellulose is from 0.0025%-0/3% by weight (page 6, claim 14). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Rosenberg Read et al. do not specifically disclose examples of a liquid carrier in the composition, the adjuvant composition is formed by subjecting the microfibrillated cellulose, the surfactant or dispersant, and the liquid carrier to shear conditions sufficient to alter the rheological structure of commercial MFC or the amount of adjuvant added is sufficient to provide a target viscosity to the agrochemical formulation, the altered rheological structure comprises an increase of the storage modulus (G’) and the loss modulus (G”), or the altered rheological structure comprises of a decrease in the temperature dependence of the storage modulus (G’) and the loss modulus (G”).  It is for this reason Holtan et al. is added as a secondary reference.
Holtan et al. teach microfibrillated cellulose ("MFC"), in particular to microfibrillated cellulose, which is morphologically different from conventional MFC 0, (also known as: "viscosity at rest", i.e. viscosity in the absence of shear forces), in solution, in particular in polyethylene glycol (PEG) as solvent (Abstract). Holtan et al. teach the zero-shear viscosity, η0 ("viscosity at rest") is a measure for the stability of the three-dimensional network making up the gel-like dispersion. The zero-shear viscosity, η0, of the MFC is higher than the corresponding viscosity found for gel-like dispersions comprising MFC as known from the art (page 5, paragraph 90). Holtan et al. teach the G'lin value of the gel comprising the microfibrillated cellulose is more than 250 Pa, preferably more than 350 Pa (page 6, paragraph 96).
Holtan et al. teach in PEG as the solvent, the MFC also has a higher value for G'lin (storage modulus) than MFC as obtained in a conventional homogenizer (see the table 2 in the examples). The G'lin value provides an estimate for the "degree of structure" in the sample, the higher G'lin, the higher the degree of structure (page 6, paragraph 97).
Regarding claim 29, Holtan et al. teach the rheological characterization of the MFC dispersions in PEG 400 was performed on a rheometer (Anton Paar Physica MCR 301). The temperature in the measurements was 25°C and a "plate-plate" geometry was used (diameter: 50 mm). The rheological measurements were performed as an oscillating measurement (amplitude sweep) to evaluate the degree of structure in the dispersions (values for the complex viscosity and the storage modulus G'lin is given in Table 2) and as a rotational viscosity measurement, wherein the viscosity was 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg Read et al. and Holtan et al. and use a liquid carrier and a rain fastener in the composition. Rosenberg Read et al. teach a method of preparing a pesticide composition comprising mixing at least one pesticide, at least one surfactant, and at least one microfibrillated cellulose. Rosenberg Read et al. teach the adjuvant composition containing MFC and at least one surfactant can either be included in the pesticide formulation or added to the tank-mix by the farmer. One of ordinary skill in the art would have been motivated to add a liquid carrier or a rain fastener because Rosenberg Read et al. teach the at least one surfactant also contains mixtures of different surfactants and/or mixtures of surfactants with other adjuvants. It is known in the agricultural art to add other known formulation additives, such as liquid carriers and rain fasteners to compositions.  As such, the skilled artisan would have been motivated to a liquid carrier and a rain fastener with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg Read et al. and Holtan et al. and the adjuvant composition is formed by subjecting the microfibrillated cellulose, the surfactant or dispersant, and the liquid carrier to shear conditions sufficient to alter lin (storage modulus) than MFC as obtained in a conventional homogenizer. Because Holtan et al. teach the G'lin value provides an estimate for the "degree of structure" in the sample, the higher G'lin, the higher the degree of structure, it would have been obvious to one of ordinary skill in the art that the rheological structure will be altered. Also based on the teachings of Holtan et al., which teaches the rheological characterization of the MFC dispersions in PEG 400 was performed on a rheometer, wherein the temperature in the measurements was 25°C and a "plate-plate" geometry was used (diameter: 50 mm), it would have been obvious to one of ordinary skill in the art to use teachings of the prior art in the compositions taught by Rosenberg Read et al. to determine the rheological structure alterations made by preparing adjuvant compositions comprising microfibrillated cellulose, a surfactant, and a liquid carrier. 
Likewise, it would have been obvious to one of ordinary skill in the art to determine the amount of microfibrillated cellulose, surfactant and liquid carrier needed to prepare a composition with a set or target viscosity. Holtan et al. teach the rheological measurements were performed as an oscillating measurement (amplitude sweep) to evaluate the degree of structure in the dispersions (values for the complex viscosity and the storage modulus G'lin is given in Table 2) and as a rotational viscosity measurement, 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laukkanen et al. (US 8,807,870).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             
/ERIN E HIRT/           Primary Examiner, Art Unit 1616